Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 16, 2022

The Court of Appeals hereby passes the following order:

A22A0617. ROLANDAS MILINAVICIUS v. CATHELENE ROBINSON et al.

      This appeal was docketed on November 16, 2021, and appellant’s brief
containing an enumeration of errors was due by December 6, 2021. An extension was
granted until February 7, 2022. As appellant has failed to timely file a brief and
enumeration of errors with this Court, the appeal is DISMISSED for failure to file a
brief and enumeration of errors within the period ordered by this Court. See Court
of Appeals Rule 23 (a).
      The clerk is hereby DIRECTED to transmit notice of this order to the appellant.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/16/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.